DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 04/06/2021 is acknowledged.  The traversal is on the ground(s) that the species rejection is improper because there is no generic claim to be found.  
This is not found persuasive because where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope. See MPEP 806.04(f). In this case Species I teaches a stiffness and binder particles that have a cross sectional dimension greater or equal to 0.1 µm while Species II does not. Species II teaches having a first and second layer with differing mean flow pore sizes while Species I does not.

Claims 22, 23, and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/06/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 9-13, 15-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1, 3, 4, 7, 9, 10, 19, and 21, these contain the term "about" which is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
Claim 18 recites the limitation "the thickness" in page 4. It is not defined if the web is a uniform thickness, so therefore it is unclear as “the thickness” can refer to multiple portions of the web if it is not uniform.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20030060113, hereinafter referred to as Christie, further in view of US6758878, hereinafter referred to as Choi, as evidenced by the attached data sheets of polyethylene terephthalate, polyethylene, and Vinnex.

a first plurality of fibers (monofilament polyer fibers dispersed in a mineral fiber batt; abstract); 
monocomponent binder fibers having a glass transition temperature of less than or equal to 70°C (Monofilament polymeric fibers may be added such as polyethylene terephthalate and polyethylene [0045]. In addition, the attached NPL data sheets state that the glass transition temperatures are in range. Polyethylene is 190-199K which is -83.15 to -74.15C. Polyethylene therephthalate is 338K, which is 64.85C. These are both less than 70C); and 
binder particles having a cross-sectional dimension greater than or equal to about 0.1 µm (crosslinkable thermoplastic particulates such as the Wacker Vinnex can be applied as binders as taught in [0046]. The attached NPL data sheet teaches that the particle size is over 250 µm.).
Christie does not explicitly teach and a stiffness of greater than or equal to 500 mg and less than or equal to 50,000 mg.
Choi teaches an analogous device (thermoplastic synthetic fibrous material; column 1 lines 59-65) and teaches a stiffness of greater than or 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal stiffness such as 2000mg in the device of Christie as taught by Choi as Choi teaches that the stiffness must be sufficient enough to provide self support (column 1 line 65 to column 2 line 1).
Christie and Choi do not explicitly teach wherein the wet-laid nonwoven web has an air permeability of greater than or equal to 1 CFM and less than or equal to 500 CFM.  
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal air permeability such as greater than or equal to 1 CFM and less than or equal to 500 CFM. As Christie teaches the same structure as the applicant’s invention, absent a proper showing of criticality or unexpected results, the air permeability is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide better filtration depending on the usage of the web. MPEP 2144.05.
Referring to claim 3, the data sheet teaches the glass transition temperature of the monocomponent binder fibers is greater than or equal to 
Referring to claim 6, Christie teaches the binder particles are cross-linked (crosslinkable thermoplastic particulates such as the Wacker Vinnex can be applied as binders as taught in [0046]).

Claims 1, 3, 4, 6, 7, 9-11, 13, 16-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20060242933, hereinafter referred to as Webb, in view of US20060230731, hereinafter referred to as Kalayci, further in view of US6758878, hereinafter referred to as Choi, as evidenced by the attached data sheets of polyethylene terephthalate and polyethylene.
Referring to claim 1, Webb teaches a wet-laid nonwoven web comprising: 
a first plurality of fibers (thermoplastic bicomponent binder fiber can be combined with other media, fibers, and other filtration components; abstract); 
monocomponent binder fibers having a glass transition temperature of less than or equal to 70C (Webb teaches in [0056] and [0063]-[0064] the use of monocomponent fibers that can be polyester. Polyethylene is 190-
wherein the wet-laid nonwoven web has an air permeability of greater than or equal to 1 CFM and less than or equal to 500 CFM ([0105] teaches a permeability from 40-500 CFM) .
Webb does not explicitly state binder particles having a cross-sectional dimension greater than or equal to about 0.1 µm.
Kalayci teaches an analogous art (web comprising fibers; [0009]) with the use of binder particles (spacer particulate dispered in the fiber [0009]-[0017]) having a cross-sectional dimension greater than or equal to about 0.1 µm (0.25-200 microns; [0052]).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the binder particles as taught by Kalayci in the web of Webb as Kalayci teaches the benefit of improving properties of the fiber web ([0009]).
Webb and Kalayci do not explicitly state a stiffness of greater than or equal to 500 mg and less than or equal to 50,000 mg.
Webb teaches in [0043] that pleated media must have sufficient strength for processing and using a pleated configuration ([0100]).

It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal stiffness such as 2000mg in the device of Webb and Kalayci as taught by Choi as Choi teaches that the stiffness must be sufficient enough to provide self support for pleats (column 1 line 65 to column 2 line 1).
Referring to claim 3, the data sheet teaches the glass transition temperature of the monocomponent binder fibers is greater than or equal to about 20°C and less than or equal to about 70°C (Polyethylene therephthalate is 338K, which is 64.85C).
Referring to claim 4, Webb teaches the melting temperature of the monocomponent binder fibers is greater than or equal to about 100°C and less than or equal to about 250°C ([0053] teaches that the first polymer has to melt at a lower temp than the second polymer, and it typically does this below 205C, meaning that it would fall within the range of 100-250C. The melted fibers then bind to the secondary fibers, which would mean that the secondary monocomponent fibers would not have melted yet.).

Referring to claim 7, Webb teaches the wet-laid non-woven web has a dry Mullen burst strength of greater than or equal to 1 psi and less than or equal to 250 psi (greater than 5psi, 10-25psi, 10-20psi; [0052]).
Referring to claim 9, Webb teaches the weight percentage of the monocomponent binder fibers in the wet-laid non-woven web is less than or equal to about 50% (table 1 shows that secondary fiber % in the third column and it ranges from 0-10%, 5-50%, 10-40% etc depending on the use and contaminant).
Referring to claim 10, Kalayci teaches the weight percentage of the the binder particles in the wet-laid non-woven web is less than or equal to about 40% (web can comprise about 95-5 wt% spacer particulate which falls into the under 40% limitations; [0016]).
Referring to claim 11, Webb teaches the first plurality of fibers comprises synthetic fibers and cellulose fibers ([0056] teaches the use of cellulosic fibers and synthetic fibers).

Referring to claim 16, Webb teaches the monocomponent binder fibers comprise polylactic acid ([0057] teaches the use of polyactic acid as a common fiber type).
Referring to claim 17, Webb and Kalayci teaches the binder particles comprise phenolic resin (Kalayci teaches phenolic resin can be used as an additive material in [0074] and Webb teaches the use of phenolic resins as binder for forming the fiber into a stable layer in [0061]).
Referring to claim 18, Kalayci the binder particles are substantially uniformly distributed across the thickness of the wet-laid non- woven web (thickness filled with a fairly uniform concentration of the spacer particulates, which is made to form a mechanically stable composite structure [0079]).
Referring to claim 19, Webb teaches the weight percentage of the monocomponent binder fibers in the wet-laid non-woven web is greater than or equal to about 10% and less than or equal to about 30% (table 1 shows that secondary fiber % in the third column and it ranges from 5-50%, 10-40% etc depending on the use and contaminant).

the weight percentage of binder fibers in the wet-laid non- woven web is greater than or equal to about 10% and less than or equal to about 30% (Webb table 1 shows that secondary fiber % in the third column and it ranges from 5-50%, 10-40% etc depending on the use and contaminant), 
the binder particles comprise phenolic resin (Kalayci teaches phenolic resin can be used as an additive material in [0074] and Webb teaches the use of phenolic resins as binder for forming the fiber into a stable layer in [0061]), 
the weight percentage of binder particles in the wet-laid non- woven web is greater than or equal to 0.2% and less than or equal to 25% (kalayci teaches in [0016] the web can comprise about 95-5 wt% spacer particulate which falls into this range limitation), and 
the wet-laid non- woven web has a dry Mullen burst of strength of greater than or equal to 8 psi and less than or equal to 100 psi (Webb teaches in [0052] greater than 5psi, 10-25psi, 10-20psi).

2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb, in view of Kalayci, in view of Choi, further in view of US6815383, hereinafter referred to as Arnold.
Referring to claim 2, Webb, Kalayci, and Choi do not explicitly teach the monocomponent binder fibers are non-cylindrical.
Arnold teaches in column 1 line 58 to column 2 line 4 fibers that are non cylindrical (multilobal fibers with plurality of raised portions separated by depressed portions).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have non cylindrical fibers as taught by Arnold in the invention of Webb, Kalayci, and Choi as Arnold teaches the benefit of filtration efficiency and particle holding characteristics (column 1 lines 58-67).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb, in view of Kalayci, in view of Choi, further in view of WO2014164127, hereinafter referred to as WO’127.
Referring to claim 12, Webb, Kalayci, and Choi do not explicitly teach the first plurality of fibers comprises fibrillated fibers and synthetic fibers.
Webb teaches the use of synthetic fibers and cellulose fibers (0056]).

It would have been obvious to one of ordinary skill before the effective filing date of the invention to use the synthetic fibers and microfibrillated fibers of WO’127 in the invention of Webb, Kalayci, and Choi as WO’127 teaches the advantage of increasing the strength and filtration efficiency of the fibrous base media with the addition of microfibrillated cellulose fibers (page 1 lines 25-29).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb, in view of Kalayci, in view of Choi, further in view of US20170361527, hereinafter referred to as Saarikoski.
Referring to claim 15, Webb, Kalayci, and Choi do not explicitly state the monocomponent binder fibers have a melt flow index of less than or equal to 2500 g/10 minutes.
Saarikoski teaches in [0077] that a lower melt flow index has improved dimensional stability in the melt state.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal melt flow index such In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20150375150, 20060121811, 20170191197.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171.  The examiner can normally be reached on Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas McKenzie can be reached on (571) 270-5327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776